Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th, 2022, has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim recites the term “deposing”, but per the present specification, it appears the term should read “disposing”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim recites the term “deposing”, but per the present specification, it appears the term should read “disposing”.  Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 specifies “the elastic layer provides the first portions with stronger applied pressure than the second portion” but there is no support in the present specification for this limitation. As best understood, paragraph [0041] of the present specification PGPub specifies “the first regions having the protrusion units 121 formed therein provides the skin contact layer 11 with a stronger applied pressure than the second regions”. The first portions and second portions are not discussed in this limitation (this is the only portion of the present specification using the term “stronger”). In addition, claim 1 recites “in a state where no physical pressure is applied”, but such a limitation is not mentioned anywhere in the present specification. Therefore, there is no support for this negative limitation. Claim 1 further specifies a thickness reduction degree “according to constant physical pressurization from a rear side”, but the present specification does not provide support for this limitation. There is no mention of pressure in the discussion or definition of the claimed thickness reduction degree.
Claims 15-21 are rejected as containing new matter due to dependence on unsupported present claim 1.
Claim 17 specifies a porous material, wherein the average pore number of the second portions is fewer than that of the first portions. However, the present specification makes no mention of an average pore number of the second portions being fewer than that of the first portions. The present specification only mentions that the average pore number of the first and second portions may be different.
Claim 18 specifies a porous material, wherein the pore size of the second portions is fewer than that of the first portions. However, the present specification makes no mention of a pore size of the second portions being fewer than that of the first portions. The present specification only mentions that the pore size of the first and second portions may be different.
Claim 19 specifies a porous material, wherein the strength value of the first regions is higher than that of the second regions. However, the present specification makes no mention of a strength value higher in the first regions than the second. The present specification only mentions that the strength values of the first and second regions are different.
Claim 20 specifies a handle band positioned in a rear of the elastic layer, and which a part is spaced apart to form a space. However, the specification only supports, specifically, a main body spaced apart to form a space. The scope of the claim includes anything conceivably reading on a “part”, including situations where the “part” is not the main body. Furthermore, the present specification only provides support for the first regions being extended lengthwise in a direction perpendicular to an extension direction of the handle band, and there is no mention of this being the case for the second regions as well.
Claim 21 is rejected as containing new matter due to dependence on unsupported present claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 use the phrase “strength value”, but it is not clear what is meant by this phrase. There are a near-infinite number of manners in which strength may be measured, and many different types of strength (i.e., tensile strength, yield strength, etc), known in the art. Furthermore, there are a near-infinite number of conditions in which strength can be measured (i.e., wet vs dry strength, strengths measured after compression, etc). In the interest of compact prosecution, the claim will be interpreted as a difference in physical property.
Claims 15-21 are rejected as indefinite due to dependence on indefinite claim 1. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (WO2012/168887A1).
With regards to claim 1, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 including rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. The second portion 3 (i.e., elastic layer) includes flocking fibers protruding from face 2a which are constituted by polyamide and viscose fibers (i.e., includes first and second portions in the form of viscose and polyamide fibers, respectively, the first and second portions being made of different materials) (Gueret: Fig. 5; page 12, lines 6-10). The first portions are capable of absorbing more material than the second portions, as the claim does not specify the type of cosmetic material (i.e., materials which are preferentially attracted to polyamide will be attracted to the first portions over the second portions). Furthermore, the claim does not specify the conditions in which material is applied (i.e., the claim does not preclude selectively applying cosmetic material to only the first portions and not the second portions). With regards to the phrase “wherein the elastic layer includes second regions having a second applied pressure and first regions having a first applied pressure that is greater than the second pressure”, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who squeezes some first regions of the applicator with greater than the second regions is capable of meeting the claimed function). No particular material properties are required to meet these limitations. The elastic layer of Gueret further includes corners (i.e., protrusion units) which are protruded toward the skin contact layer in that such corners have sides aligned with and common to the skin contact layer (Gueret: Fig. 5). The first regions are opposite to the first surface of the first portions, and the second regions are opposite to the first surface of the second portions, by virtue of the elastic layer and skin contact layer being on opposing surfaces (Gueret: Fig. 5). With regards to the phrase “wherein the first regions of the elastic layer direct contact and press the first surface of the first portions and the second regions of the elastic layer directly contact and press the first surface of the second portions according to constant physical pressurization from a rear side”, it is submitted that there exists some amount of constant physical pressurization which, when applied in the appropriate manner, is capable of causing any two points on the cosmetic tool to come into contact with each other. It is noted that the phrase “according to constant physical pressurization from a rear side” can be interpreted as functional language (i.e., that the claimed structure occurs due to providing, or according to, constant physical pressurization from a rear side). Conversely, in a state where such a pressure is absent, the corners of the elastic layer (i.e., protrusion units) are spaced apart from the first surface as depicted in Figure 5 of Gueret. Similarly, with respect to the phrase “wherein a thickness reduction degree defined as (initial thickness-thickness after pressurization)/initial thickness of the first portions is larger than that of the second portions according to constant physical pressurization from the rear side, it is noted that it is possible to constantly squeeze, or pressurize, only the first portions than the second portions (and hence, the thickness reduction degree must necessarily be larger for the first portions than the second portions, as only the first portions are undergoing thickness reduction, as they are the only portions being provided with constant physical pressurization originating from a rear side).
With regards to claim 15, the first and second portions are each provided in plurality, as the skin contact layer has multiple corners and regions in between corners, respectively (Gueret: Fig. 5). That the skin contact layer is formed by repeatedly disposing the first portion and second portion constitutes product-by-process language. Such language does not limit product claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the steps of repeatedly disposing the first and second materials of the skin contact layer leads to a structural difference compared to any other process. Furthermore, this language does not preclude subsequent steps which form an integral structure.
With regards to claim 16, the first and second regions are each provided in plurality, respectively (Gueret: Fig. 5). That the elastic layer is formed by repeatedly disposing the first regions and second regions constitutes product-by-process language. Such language does not limit product claims to the material steps recited, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the steps of repeatedly disposing the first and second regions of the skin contact layer leads to a structural difference compared to any other process. Furthermore, this language does not preclude subsequent steps which form an integral structure.
With regards to claim 17, the skin contact layer is disclosed as formed of a foam having fiber flocks (i.e., a porous material) (Gueret: Fig. 5; page 14, lines 22-26). Furthermore, it is noted that the bounds of what is considered “first portions” or “second portions” is not defined by the claim. Each of the first and second portions are formed by flocked fibers (i.e., material which has pores). Technically, the claim can be met by arbitrarily designated one group of fibers as “first portions”, and another group as “second portions”. By selecting a larger group of fibers as the “first portions”, there are, therefore, more pores in the first portions than the second (i.e., whether or not the claim is met can be determined by arbitrarily specifying which fiber flocks are first and second portions, and then counting the number of pores per Figure 5 of Gueret) (Gueret: Fig. 5).
With regards to claim 18, the skin contact layer is disclosed as formed of a foam having fiber flocks (i.e., a porous material) (Gueret: Fig. 5; page 14, lines 22-26). Furthermore, it is noted that the bounds of what is considered “first portions” or “second portions” is not defined by the claim. Each of the first and second portions are formed by flocked fibers (i.e., material which has pores). Gueret notes that the flocks bristles are different in their shapes, heights, and diameters, and therefore, the porosity of the formed flocks must necessarily vary (i.e., as porosity of a fibrous material depends on the shapes, heights, and diameters of the fibers formed) (Gueret: Fig. 5; page 4, line 36 through to page 5, line 8). Therefore, since the material of Gueret has multiple locations having of different porosities, such locations could be subdivided arbitrarily to meet the claim (i.e., any material having non-uniform porosity has at least some portions which are more porous than others) (Gueret: Fig. 5; page 4, line 36 through to page 5, line 8).
With regards to claim 19, it is noted that, technically, the claim includes any strength measurement which would favor the size, shape, location, and condition of the material in the first regions over that of the second regions.
With regards to claim 20, the structure of Gueret further comprises a flat handle 4 (i.e., band-shaped handle band) protruding from the elastic layer. The location of the flat handle may be construed as a rear of the elastic layer. It is possible for a user’s fingers to wrap around the flat handle, the user’s fingers being inserted into each other or another object. It is noted that the claim does not require insertion of the user’s fingers into the elastic layer itself. The first regions may have a lower density when the periphery is pressurized. Furthermore, the first and second regions extend three-dimensionally, and therefore, they technically extend in every direction (including a lengthwise direction perpendicular to an extension direction of the handle band).
With respect to claim 21, the first region is exposed in a central portion with respect to the extension direction of the handle band, in that the extension direction of the handle band is through a center of the elastic layer (Gueret: Fig. 5). The second regions are disposed on both sides of the first regions, in that the first and second regions flank each other mutually (as the first regions are corners of the respective second regions) (Gueret: Fig. 5). 

Response to Arguments
	Applicant’s arguments filed March 8th, 2022, have been considered but they are not found persuasive.
	Applicant points to portions of the present specification to indicate support for the current amendments. However, it is noted that the cited portions of the present specification do not support the present claims in their entirety. The scope of what has been cited by Applicant, versus what is present in the claims, is slightly different, to the extent that new matter is present.
	Applicant elaborates on the submitted amendments. Applicant notes that the claimed cosmetic tool makes it possible to minimize the remaining cosmetic material (after delivering the cosmetic material to the skin of the user). Applicant argues that the first portion 111 is pressurized by the first region 121 so that a maximum amount of the cosmetic material that has been absorbed can be delivered to the skin, and that this has the advantage of increasing the amount of cosmetic material delivered to the skin and minimizing remaining of the cosmetic material in the cosmetic tool. These arguments are not found persuasive as they are not commensurate in scope with the claims. The claims do not recite each of these features in the manner argued, nor do the claims convey a structure which necessarily has these features. Such features also do not amount to unexpected results, as Gueret anticipates the present claims.
Applicant argues that in a state where no physical pressure is applied, the first portion 2 of skin contact layer directly contacts with the second portion. This argument is not found persuasive as it is not commensurate in scope with the claims. Claim 1 requires “wherein the protrusion units are spaced apart from the first surface in a state where no physical pressure is applied”, and an earlier section of the claim recites “the first regions have protrusion units”. Claim 1 is directed to the protrusion units of the first regions, and not the claimed first and second portions. Therefore, contact with first and second portions is not precluded. For reference, the first regions are protruding corners, and therefore, contact as claimed is not provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783